DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on January 6, 2020.  Claims 1-20 are pending and examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al., US 2010/0023207 A1.
As to claim 1, Maeda teaches a steering system comprising (¶ 47-48, 51): 
a motor (abstract and Fig. 1); 
a controller (Fig. 1); and 
a monitoring system that comprises at least a memory device and a processor, the monitoring system coupled with the controller, the monitoring system configured to capture, in real time, diagnostic data of the steering system, wherein determining the diagnostic data that is to be captured comprising (¶ 46, 53 and Figs. 1, 3, 14): 
receiving a trigger configuration, the trigger configuration comprises a trigger condition and a record configuration (¶ 63-64 and Figs. 2, 11); 
identifying a computation based on a control signal of the steering system by parsing the trigger condition (¶ 63-64 and Figs. 2, 11); 
computing a first value based on the computation that is identified (¶ 60-62; e.g. live data); 
comparing the first value with a second value identified from the trigger condition using a logical operator specified in the trigger condition (¶ 61-62; e.g. comparing live data with threshold data); and 
in response to the first value and the second value satisfying the trigger condition according to the logical operator that is specified, capturing the diagnostic data in a record that is formatted according to the record configuration (¶ 61-62, 64, 66; e.g. generating abnormal code).
As to claim 2, Maeda teaches wherein the record configuration indicates a duration for which to capture the diagnostic data (¶ 63-66 and Figs. 11-13).
As to claim 3, Maeda teaches wherein the record configuration indicates data capture rate at which to capture the diagnostic data (¶ 53 and Fig. 5).
As to claim 5, Maeda teaches wherein the diagnostic data that is captured includes one or more control signal values of the steering system (¶ 48, 51-52, 60, 69 and Figs. 3-4, 12).
As to claim 6, Maeda teaches wherein the record is a first record captured at a first timestamp, and the monitoring system is further configured to adjust the trigger condition dynamically and in response capture a second record captured at a second timestamp, the first record being distinct from the second record (¶ 46, 57, 62-71 and Figs. 11-13).
As to claim 8, Maeda teaches wherein the validity of the trigger configuration is based on an amount of memory space available and a potential amount of memory space required to store the record corresponding to the trigger condition (¶ 64, 66, 83, 96).
Claims 9-13 and 15-19 are rejected based on the same rationale as used for claims 1-3 and 5-6 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., US 2010/0023207 A1 in view of Official Notice.
As to claim 4, Maeda teaches wherein the record configuration indicates a persistence duration for which to persist the record (¶ 48, 51-54 and Figs. 3-4, 13).  Maeda does not specifically teach the persistence duration being one from a group of: each ignition cycle, since first ignition cycle, and overwrite most recent.  The examiner takes Official Notice it is well-known in the art to record vehicle information during various types of cycles during the operation of the vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features such as recording the ignition cycle of the vehicle operation in Maeda’s teaching for better detect abnormal events of the vehicle operation.
As to claims 7, 14 and 20,  Maeda teaches the vehicle monitoring system as discussed in claim 1 above.  Maeda does not specifically teach determining a validity of the trigger configuration during a setup of the trigger configuration by an operator, and indicate the validity of the trigger configuration for the operator to adjust the trigger configuration accordingly.  The examiner takes Official Notice it is well-known in the art to trigger vehicle operations based on the setup of user preferences by the vehicle operator, such as operating the vehicle by the setup temperature, speed, or audio preferences by the vehicle operator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the feature of setup the trigger configuration by an operator in Maeda’s teaching for better operating the vehicle.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	May 2, 2022